In a negligence action to recover damages for personal injuries, defendant appeals from two orders of the Supreme Court, Queens County, dated January 10, 1972 and February 14, 1972, respectively, the first denying its motion for summary judgment and the second denying its renewed motion for the same relief (improperly labeled as a motion to reargue). Orders reversed, on the law, without costs, and motions granted. The exclusive remedy available to plaintiff is under the Workmen’s Compensation Law (Workmen’s Compensation Law, § 3, subd. 1, group 16, § 29, subd. 6; Matter of Chilk v. City of New York, 26 A D 2d 425, affd. 22 N Y 2d 661). Gulotta, P. J., Martuscello, Latham, Shapiro and Cohalan JJ. concur.